Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/2/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claim(s) 2,3,7-9 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raymond (US 1855772 A)
Regarding claim 2, Raymond teaches a decorative shell (Fig.3,4,5,6) adapted for use with a decorative light bulb 12, the decorative shell comprising: a bowl-shaped decorative shell including a lower end, a middle portion, and an upper end, the lower end including a centrally oriented perimeter defining an opening (wherein bulb is disposed) through the decorative shell, the decorative shell including an upper surface and a lower surface, the upper end including a plurality of scallops forming an upper edge thereof, the plurality of scallops oriented vertically, each scallop of the plurality of scallops having at least one line extending from each side of each scallop downward across the upper surface to the perimeter to provide a plurality of lines, the plurality of lines defining a plurality of tapered portions (highest points on each of the reflective portions in Raymond); wherein each tapered portion of the plurality of tapered portions is aligned with and includes one scallop (dictionary meaning of scallop: one of a continuous series of circle segments or angular projections forming a border) of the plurality of scallops, wherein each tapered portion is positioned next to each other, and wherein each tapered portion is symmetrically positioned about and includes the perimeter (see line 6-6 in Fig.5 and its corresponding Fig.6),  and wherein at least the upper surface of the decorative shell includes a reflective material for reflecting light (col.2,lines 1-5).

Regarding claims 3, and 9, Raymond teaches a decorative shell (Fig.3,4,5,6) wherein the lower surface of the decorative shell includes a reflective material for reflecting light (col.2, lines 1-5, also see entire disclosure of Raymond for the reflective material).

Regarding claims 7 and 14, Raymond teaches a decorative shell (Fig.3,4,5,6), wherein when the decorative shell is positioned horizontally, a first vertical axis positioned vertically through the opening of the decorative shell and a second vertical axis positioned through at least one vertically- oriented scallop of the plurality of scallops, such that the first vertical axis and the second vertical axis are parallel to each other (see line 6-6 in Fig.5 and its corresponding Fig.6, such that considering/imagining that the vertical line is drawn across the center of Fig.5 and then the left side is folded/overlapped on the right side of the reflector, and in this way, the axis that passes through the light bulb, this axis divides the corresponding segments into two equal halves/or are parallel, This is also shown in the corresponding Fig.6, also see Fig.3). 

Regarding claim 8, Raymond teaches a decorative  (Fig.3,4,5,6)  assembly, comprising: a decorative shell adapted for use with a decorative light bulb, the decorative shell comprising: a bowl-shaped decorative shell including a lower end, a middle portion, and an upper end, the lower end including a centrally oriented perimeter defining an opening through the decorative shell, the decorative shell including an upper surface and a lower surface, the upper end including a plurality of scallops forming an upper edge thereof, the plurality of scallops oriented vertically, each scallop of the plurality of scallops having at least one line extending from each side of each scallop downward across the upper surface to the perimeter to provide a plurality of lines, the plurality of lines defining a plurality of tapered portions; wherein each tapered portion is aligned with and includes one scallop of the plurality of scallops, wherein each tapered portion is positioned next to each other, and wherein each tapered portion is symmetrically positioned about and includes the perimeter, and wherein at least the upper surface of the decorative shell includes a reflective material for reflecting light; and a decorative light assembly, comprising a decorative light bulb including a connecting end configured to be inserted through the opening in decorative shell to connect to an electric socket, an opposite bulb  end of the decorative light bulb configured to be retained within at least a portion of the decorative shell and to emanate light within the decorative shell when connected to an electrical source; and an electric socket having a plurality of wires, wherein at least one of the plurality of wires connects to the electrical source (see rejection in claim 2 above).

Regarding claim 13, Raymond teaches a decorative (Fig.3,4,5,6) assembly, wherein the decorative light bulb is a faceted (the meaning of faceted is considered to be having many sides) light bulb.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and further in view of Chen (US 20130335963, cited previously)
Regarding claims 4 and 10, Raymond teaches the invention set forth in claims 2 and 8 above but is silent regarding the decorative shell is constructed from at least one of a light-weight aluminum and a plastic.
Chen teaches decorative lights that are used outdoors wherein the reflector is constructed of ( - -lightweight aluminum or - -) plastic ([0033]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use plastic reflectors for outdoor decorative lighting, as disclosed in Chen in the device of Raymond in order to achieve optimal reflection ([0033] in Chen).


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond  
Regarding claims 5 and 11, Raymond teaches the invention set forth in claims 2 and 8 above but is silent regarding the decorative shell is formed in a variety of sizes.
However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use varying sizes for the reflective shell of Raymond, since the provision of using varying sizes for the reflective shell of a decorative reflective shell for a light bulb, where needed, involves only routine skill in the art in order to enhance illumination/reflection.
	
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Shapiro (US 1435024, cited previously)
Regarding claims 6 and 12, Raymond teaches the invention set forth in claims 2 and 8 above but is silent regarding a decorative shell, wherein the decorative shell includes at least one color.
Shapiro teaches a reflective shell with a color (page 1, lines 88-95) and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add a color to the reflective shell from the teachings of Shapiro, in the device of Raymond in order to present a bright and pleasing effect (page 1, lines 95-96 in Shapiro).

Response to Arguments
The arguments filed by the Applicant on 5/2/22 is acknowledged, however they are moot in light of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    
                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875